﻿Mr. President, I should like to begin my statement by congratulating you most sincerely on your assumption of the presidency of the General Assembly at its thirty-fifth session. This Assembly's good judgement in choosing you as its President will undoubtedly be rewarded by success in the tasks stemming from our heavy agenda and, in particular, in reinforcing the aims of the United Nations Charter concerning peace, security and progress for ail peoples. The Federal Republic of Germany, your noble country of origin, is a nation with which the Argentine Republic maintains firm relations of friendship and cooperation. We also congratulate the Federal Republic on the honour conferred upon it by your presidency of this Assembly.
31.	It is equally appropriate to recall the distinguished services rendered by Mr. Salim Ahmed Salim, who carried out brilliantly and effectively the tasks of the presidency of the thirty-fourth session and the subsequent special sessions of the General Assembly.
32.	Just as in 1979 the United Nations rejoiced in the admission of Saint Lucia as a new Member of the Organization, on this occasion we wish to reiterate the welcome we gave during the eleventh special session of the General Assembly to Zimbabwe, its Government and its people and to extend to them our best wishes for peace and prosperity.
33.	Similarly, we also wish to express our warmest esteem for Saint Vincent and the Grenadines, the American country which has just been welcomed as a full Member of our Organization, and we are confident that it will make a constructive contribution to the task of consolidating international peace and security.
34.	The threats to international peace and security that existed a year ago have not disappeared; indeed, they have increased.
35.	In January this year, at the sixth emergency special session of the General Assembly, the Organization had the opportunity to review the situation on the Asian continent. The great majority of countries—among them the Argentine Republic—expressed their opposition to any act implying violation of the political rights of States and, hence, of the Charter of the United Nations, which must be adhered to equally by all Members without exception.
36.	In fact, those situations have been created within an international context which continues to be ruled by the ambitions and tensions prevailing among the superpowers. Their power appears to be used for no other purpose than their own self perpetuation and aggrandizement, at times at the expense of the rights of other States and the opportunities of the rest of the nations which constitute the great majority of the world's population.
37.	The present international political outlook is such that the developing countries appear justified in their efforts zealously to defend their sovereignty, independence and territorial integrity, protect the authority of this Organization and assert their right to contribute actively to the solution of international problems and participate as equals in initiatives aimed at the economic, social and political advancement of peoples—and I stress "as equals".
38.	As can be seen, the international situation confronting us today differs greatly from that which could have been hoped for until very recently, when we believed that we were advancing firmly on the road to international detente and cooperation.
39.	Therefore it is necessary, for the nations whose vocation is freedom, to reject from the outset any attempt to impose on us a confrontation in which neither the interests nor the wishes of our peoples are at stake.
40.	At the same time, it is essential that all nations, especially the two great Powers, refrain from infringing the principles of non-interference and non-intervention in the internal affairs of States. These basic principles of international relations must not be ignored by any nation or any intergovernmental organization, whatever the motive or pretext.
41.	Only unrestricted adherence to these principles will ensure lasting understanding and real cooperation among States. The ineffective paternalism of those seeking to impose their judgement on the sovereign will of other peoples leads to a rarefied international atmosphere which impairs efforts to bring about peace and development.
42.	We note with great concern the present escalation of tension and warlike activities between Iran and Iraq, which might have serious consequences and endanger peace in the area and even beyond. We therefore associate ourselves with the timely appeal made recently by the Secretary General to the parties concerned and we are confident that they will reach an understanding which will preserve peace in the area. Similarly, we support the appeal made by the President of the Security Council on behalf of the Council members for the cessation of any armed or other action that might ex acerbate the present dangerous situation and for the solution of their dispute by peaceful means.
43.	The competition between the superpowers is most clearly evident in the arms race. In this area there have been alarming signs during the period since the thirty-fourth session of the General Assembly. Not only has the process of ratification of the SALT II agreement been suspended but there seems little prospect of an early beginning of negotiations on a future SALT III agreement.
44.	The trend thus indicated is therefore negative and denotes the readiness of those States with the most and the most sophisticated nuclear weapons to continue to exercise a sort of guardianship over the rest of the world by means of nuclear terror.
45.	The reasonable level of legitimate defence of the superpowers was greatly exceeded long ago. Furthermore, they have encroached on the security of all States, without offering any guarantees other than the goodwill of a few or the dubious security offered by complex electronic devices— which are in fact as fallible as their operators.
46.	If the decade that has just started is to be sincerely described as the Disarmament Decade, it will be necessary to respect egalitarian—not discriminatory—and effective foundations that will enable us to progress once and for all towards general and complete disarmament. The priorities established in 1978 in the Final Document of the special session of the General Assembly devoted to disarmament clearly indicate the steps to be taken. We cannot allow secondary issues to serve as an excuse to postpone the solution of more important issues on which a consensus has already been reached. In this regard it is clear that there is a fundamental objective above all: the objective of arresting and reversing the nuclear arms race, until it is completely eliminated.
47.	In this connexion, we have already referred to some of the structural characteristics of and situations connected with the present system of international relations that affect the stability of peace and security. It has rightly been said that the absence of war is not enough to enable us to live in peace.
48.	The genuine enjoyment of peace implies that each people is in a position to make its own order, has available the resources to develop its economy, is capable of trading with other nations and providing for the health and education of its population and, lastly, can live a worthy life of work in freedom. Only thus will peace be accompanied by the necessary security which development brings.
49.	These aspirations are frustrated whenever an unjust system of economic relations persists, since its bases the welfare of certain nations not only on their own labour but also on insufficient payment for the efforts of other nations.
50.	Only a few days ago a most serious attempt to reformulate the international economic order was frustrated h j the intransigence of some developing countries. We are all in agreement that the economy of the world is going through a period of grave difficulties. In those circumstances it would seem obvious that there should be no opposition to attempting to overcome the crisis by means of a negotiated solution.
51.	Nevertheless, the proposal of the Group of 77 that a new round of global negotiations be held in 1981, within the framework of the North South dialogue, was not approved by three developed countries, which alleged that the procedural framework proposed during the eleventh special session of the General Assembly was unacceptable. In view of the present state of the dialogue, the Republic of Argentina reiterates before this Assembly its willingness to continue to make all the necessary efforts to enable the international community to reach a genuine consensus on all aspects related to the preparation of a new round of global negotiations.
52.	Argentina, the only developing country that is a signatory to the Food Aid Convention of 1980,  has donated significant quantities of grain to many countries in the developing world, thus contributing within its possibilities to the fulfilment of their food needs and allowing them to concentrate their efforts on other fields of economic development. In a spirit of solidarity, our country has also aided countries in emergency situations by supplying provisions and medicine. Our greatest satisfaction lies in the knowledge that we have been helpful, as evidenced in the expressions of thanks from the Governments of the recipient countries.
53.	However, we do not believe that the elements essential to human life—for example, food and medicine—should be used as means of political or economic pressure.
54.	With regard to humanitarian questions, the rules of the game prevailing in the international order render unacceptable the attempt to take political advantage of such questions. Those who adopt that attitude expose themselves to the censure of international opinion, to the distrust of States and to the squandering of efforts on a sterile objective: the furthering of electoral aims or the provocation of confrontation between peoples.
55.	These attitudes become even more serious when arguments are used in a selective manner and when the strategic risks of the opportunistic accusers are smaller.
56.	The internal political development of each nation, with its achievements and difficulties, is the sole and exclusive responsibility of that nation, and those who seek to teach lessons from abroad are committing an error with consequences that will be increasingly difficult to eliminate.
57.	Similarly, no contribution to peace and security has been made by the violation of rules that from time immemorial have given diplomatic agents immunity in accordance with the delicate functions they must carry out. The interests of the entire international community are affected when these rules are infringed.
58.	The perpetration of criminal attempts against representatives and diplomatic missions—such as those that are, alarmingly, taking place at an increasing rate all over the world—must also be the subject of more decisive action with a view to the total elimination of such attempts.
59.	Latin America is a subject of fundamental interest to us. The Republic of Argentina is a Latin American country, because of its geographical location as well as its culture and vocation. That is why I cannot fail to mention in this context an event that holds promise for our region and, consequently, for international relations in general.
60.	The process of Latin American integration gained renewed momentum with the establishment of the Association for Latin American Integration, composed of 11 countries whose Foreign Ministers or other Ministers signed the Treaty at Montevideo in August of this year establishing the Association. The prospects opened up by this instrument exceed what was regarded as possible by the preceding Latin American Free Trade Association, after 20 years of hard and positive efforts. The economic pluralism of Latin America having been acknowledged, the new Association will make possible, in the long term, access to the much desired objective of the establishment of a Latin American common market. Also, it will enable the signatories to take steps to establish and intensify the links of solidarity with developing countries and integration areas in which they are active, in accordance with the guiding principles and commitments assumed in the context of the Declaration and Programme of Action on the Establishment of a New International Economic Order and of the Charter of Economic Rights and Duties of States.
61.	We wish also to express our satisfaction with the undeniable substantial progress achieved by the Third United Nations Conference on the Law of the Sea during its ninth session, held at Geneva from 28 July to 29 August of this year. It is well known that our Latin American countries have made a great contribution in this important matter. We trust that final agreements will be speedily reached.
62.	We are also satisfied—and with justification—with the stage reached in the relations between Argentina and Brazil, as demonstrated by visits at the highest level of government and the signing of important economic, technological, trade, energy and nuclear agreements.
63.	Our relations with the neighbouring and other countries of Latin America have been extremely good and, as an indication of the closeness of those relations, we point to the outstandingly important work of physical integration with the countries of the River Plate basin and the increase of imports from those countries by nearly 80 per cent in the last four years. That growth is in itself eloquent.
64.	We should like to reiterate Argentina's gratitude to His Holiness Pope John Paul II for the continued and invaluable assistance he has been giving to the Governments of Argentina and Chile in the search for an equitable and honourable solution to the dispute over the southern zone of the American continent, in compliance with the provisions of the Montevideo Agreement of 8 January 1979.
65.	This Assembly will be faced, for the second time during the course of the year, with the question of Palestine, the heart and crux of the crisis in the Middle East. The first opportunity this year was provided last July by the seventh emergency special session, which was convened chiefly on the initiative of the nonaligned countries. 
66.	The position of the Argentine delegation at that time— which we now reiterate—consisted in support for the inalienable right of the Palestinian people to self-determination to the establishment of its own sovereign State and to freedom to choose its own representatives and its own future.
67.	At the same time, we reject the unilateral and arbitrary measures adopted by Israel in the territories it has occupied since 5 June 1967. Moreover, we believe that the City of Jerusalem must be put under a special regime, recognized by all parties and in conformity with the relevant resolutions of the General Assembly and the Security Council.
68.	In appealing once more to the Israelis and the Palestinians to recognize each other's legitimate rights, we express the hope that they will fulfil, in an atmosphere of peace and far from all forms of violence, their responsibilities to a world in which the tensions are becoming extremely dangerous.
69.	We also urge all the parties involved to make major efforts to bring about peace in Lebanon. We fervently hope that that longsuffering nation will preserve its complete sovereignty, independence and territorial integrity and that all acts of violence against its inhabitants will cease.
70.	Another area which my country contemplates with alarm is southern Africa. The independence of Zimbabwe, which we noted with satisfaction, was not followed by other positive events in that area.
71.	The international community is still awaiting the end of the illegal occupation of Namibia. That Territory must accede to sovereignty with complete territorial integrity. The present situation must be brought to an end, because its persistence calls into question the implementation of the principles and decisions of the United Nations and, at the same time, constitutes a significant danger to the peace and security of Africa and the entire world. In affirming this, we also welcome in advance the representatives of the United Nations Council for Namibia who will soon visit the Republic of Argentina.
72.	My country wishes to reiterate most categorically its total rejection of apartheid and any other form of racial discrimination. Those systems—which offend the moral conscience of all nations and are contrary to the Christian traditions on which we were brought up—are the root of future suffering and conflicts. We have no guarantee that the violence that they are creating will be localized and will respect the frontiers of the countries involved. There is therefore a double imperative—moral and political—to clearly condemn all forms of apartheid and racial discrimination.
73.	Because of the seriousness of the risks confronting mankind, it is particularly important for the movement of nonaligned countries to continue to play an active part without abandoning its original principles. This presupposes the reaffirmation of the independence and impartiality from which the movement was born and which it must preserve at all costs so that its influence in world affairs may be great enough to meet the exigencies of the times.
74.	Only thus will the movement of nonaligned countries be a reflection of the feeling of international responsibility of a significant number of States, which, over and above their political, economic and social differences, attempt to direct international relations towards full respect for non-intervention through solidarity and cooperation among peoples.
75.	I come to a matter of the greatest importance to us. Year after year Argentina has given repeated proof of moderation and patience with regard to the usurpation by force by the United Kingdom of a part of our national territory, the Malvinas Islands.
76.	This Organization is well aware of the background of this question and has not ceased to urge the Argentine and British Governments to continue negotiations to put an end to the occupation of the islands. Moreover, the heads of State or Government of the nonaligned countries have expressed their unqualified solidarity with Argentina regarding its sovereign right to the Malvinas Islands.
77.	We must also mention the wide international support for Argentina's claim, as well as our willingness to seek an early solution by means of negotiations culminating in the definitive recognition by the United Kingdom of Argentine sovereignty over the aforementioned islands. As is well known, Argentina has made a series of efforts to meet the interests of the nucleus of inhabitants of the islands and has offered them the necessary safeguards and guarantees.
78.	It is precisely at this time, on the occasion of the twentieth anniversary of the adoption of resolution 1514 (XV) that we must reaffirm our support for its provisions and redouble our efforts finally to eliminate colonialism from the world. It was by virtue of that resolution that the General Assembly adopted resolution 2065 (XX), on which negotiations on the Malvinas Islands are based.
79.	I hope that at the end of this session we shall be able to say that the efforts of this Assembly have been fruitful, that peace is possible and that we shall continue to work resolutely for its consolidation.
